Mr. President, I wish at the outset to convey to you the very warm congratulations of the Irish delegation on your election as President of the twenty-ninth session of the General Assembly. Your election is doubly fortunate, since your personal wisdom and experience will guide our deliberations, and you represent a country which in both the political and the economic spheres has a record of initiative and leadership.
26.	My delegation wishes, too, to pay a tribute to your predecessor, Mr. Benites of Ecuador, Who guided the twenty-eighth session and the sixth special session of the General Assembly with brilliance and juridical sagacity.
27.	It is my privilege to be the first after the address of the Prime Minister of Bangladesh to welcome Bangladesh to the United Nations. The Prime Minister's moving address has emphasized to us the urgent and terrible problems which face many parts of the world none more so than his stricken country.
28.	We particularly welcome Guinea-Bissau as a new Member State. Its gallant struggle for freedom has been vindicated and its presence here today reflects the rebirth of democracy in Portugal, whose previous regime's colonial policy I described at the previous session of this Assembly [.2125th meeting] as doing an injustice to the Portuguese people, their traditions and their past contributions to human knowledge and culture. We hope soon to greet the newly emerging independent States of Mozambique and Angola. My delegation wishes to pay a special tribute to the inspiring and heart-warming address delivered here on Monday [2239th meeting] by the Foreign Minister of Portugal and to offer to his country our congratulations and most whole-hearted support in the new phase of its history which is now opening.
29.	To Grenada, the Isle of Spice, we also give our warm felicitations. As the Prime Minister, Mr. Gairy, has said [2233rd meeting], the presence here of Grenada is an expression of faith in fundamental human rights and the dignity and worth of man which underscores the principle of self-determination.
30.	The world that we have inherited from the past has had its own equilibrium. Supply and demand have been kept more or less in balance by the price mechanism; the spheres of influence of the great Powers have remained more or less stable over a full generation; and even within particular regions of the world where local conflict situations have existed, a political balance has been maintained, disrupted only infrequently by the outbreak of conflicts, which have in each case been successfully localized.
31.	The fact that such a balance has existed throughout the past generation has obscured for many the fact that the relationships which have found themselves more or less in equilibrium during this period are themselves in many instances inherently unjust and therefore unstable. The equilibrium has in fact in many respects been a false one, reflecting an inherited balance of forces that has no objective justification other than the fact that it has secured a certain short-term stability in world affairs.
32.	We in this generation now face the consequences of the understandable, but perhaps near-fatal, neglect by those who have gone before us of the fundamental problems involved in this false equilibrium. We face the problem of setting right imbalances between and within nations and social and economic injustices on a global scale, as well as the problem of creating a new world political equilibrium that will reflect the rights of peoples vis-ct-vis each other a new equilibrium that will replace a pattern of international relationships that owes all too much to injustices inherited from history.
33.	It is only in the past decade that rich and poor nations alike have for the first time come to a full realization of how unjust is the present distribution of the world's resources and how inequitable is the sharing of power between the world's peoples. This belated realization brings with it, naturally, a desire to set things right, to create a true equilibrium in place of that false equilibrium that has hitherto existed between the nations of the world.
34.	That radical changes in the relationships between rich and poor nations and in the distribution of the world's resources are urgently needed is now common ground among all but the most selfish and most reactionary. A new sense of mutual commitment between nations and peoples has been a feature of the past decade in world affairs and has begun to influence the attitudes of nations and their political leaders towards each other.
35.	The problem of putting right a world structure which is so evidently and pervasively wrong is not, however, going to be easy to solve; on the contrary, it seems likely to prove frustratingly intractable. For, unjust though the economic and political equilibrium that has hitherto existed in the world may be, it is an equilibrium, and a delicately balanced one at that. We have seen on a number of occasions in recent decades how in the sphere of power politics even a marginal shift in the political balance between the super-Powers can endanger world peace.
36.	In the economic sphere also we are learning at this time how sensitive is the equilibrium that has hitherto existed among different groups of nations in the world the United States, the countries of Western Europe and other industrialized countries, the State-trading countries, the oil-producing countries, the producers of other raw materials and those countries which are not endowed with natural resources. For the past 12 months the world economic system has been reverberating with the shock-effects of a sudden readjustment in the terms of trade between the oil-producing countries and the rest of the world, and to a lesser extent between other raw material producers and the rest of the world.
37.	So finely balanced are the economic and social structures that have grown up through the centuries, and so accustomed have most peoples, especially in the developed world, become in recent decades to a regular annual increase in their real incomes, that the impact of a sudden adjustment in real incomes of even 5 or 6 per cent has proved dangerously disruptive and threatens the economic and perhaps even the political stability of some countries.
38.	Moreover, the chain effects of any disruption of this balance are so immensely dangerous to the economy of the whole world and all its peoples, poor as well as rich, that all who are concerned with securing a more equitable distribution of wealth and power throughout the world have been forced by these recent events to consider carefully the manner in which this objective can be achieved without doing more harm than good to the poor as well as the rich, not merely in the short term but indeed over an indefinite period ahead. We have to face the unpalatable fact that already the sudden shift in the terms of trade has sparked off an unprecedented inflation, and that a world recession, the effects of which would inevitably hit the poorest and weakest worst of all, and with which we are most ill-prepared to deal, now threatens.
39.	There will, no doubt, be those in the world who try to draw from this the conclusion that however great the injustices that blemish the international order it may be more prudent to leave these untouched than to attempt reforms whose unanticipated shock- effects on the system might in the short and medium run be harmful beyond any gains that can be achieved. This, however, would be a counsel of despair, for the economic, social and political injustices prevailing in the world are so great, and are now so clearly seen to be so, that no counsel of reason could prevent or inhibit efforts to set them right.
40.	Whether we like it or not, the old order has to change, and it is clear that, rather than seek to persuade those who suffer under this system to hold their hand lest worse should befall them, we must set out to plan a readjustment of the relations between nations and between economies on a scale large enough and at a rate rapid enough to secure acceptance by those who suffer most from the injustices of the present system. This readjustment must, however, be prepared and planned sufficiently skilfully to ensure against the danger of shocks so great as to increase still further the sufferings of those who are the losers from the present unjust equilibrium.
41.	The onus for such plans and preparations lies upon the "haves" of the world; it is they who must, not only in their own enlightened self-interest but also in the interest of the rest of the world, seek the means of putting right what is so evidently wrong, at a pace and in a manner, as I have said, that will secure the confidence and trust of those who suffer from the present system.
42.	This I take to be the message from the sixth special session of the General Assembly and from the meeting in Mexico of the Working Group on the Charter of Economic Rights and Duties of States, established by UNCTAD; and no doubt it will also be the message that will come within the next couple of months from the World Food Conference in Rome.
43.	The inequities in the distribution of wealth in the world are not, as some have perhaps simplistically believed, merely the immediate consequence of past colonialism. Many inequities are rather the product of a technological gap which formerly made colonialism possible but which remains an equally formidable force after the end of the colonial system. Other inequities in the distribution of wealth are the product of an unequal distribution of raw materials, with which the nations of the world are most unevenly endowed. Others, again, may reflect massive disparities of size as between different nations: disparities of geographical size, which is often relevant to the range of raw materials available; or of population size, which determines the scale of the domestic market and therefore, to a degree, the possibilities of mass production.
44.	We are just learning at present to understand the full complexity of the unequal distribution of wealth as we see how increases in the prices of oil and raw materials aid the economies of only some developing countries, and damage, in certain in-stances disastrously, the economies of others less well endowed. What seemed up to a year ago a relatively clear-cut, although not easily soluble, problem of two sets of nations, rich and poor, is now universally perceived to be much more complex, involving First the developed countries, which are suffering the consequences of increased oil and raw material prices; secondly, the oil-producing countries, whose resources have overnight been increased on a scale which, for some at least, creates problems of disposal and investment; thirdly, a range of other raw-material-producing countries, some of them great gainers from the rise in the price of certain raw materials, some less markedly benefiting because of a less fortunate pattern of raw material production, and some even losing because the prices of their raw materials have not risen at all; and, fourthly, that group of countries with no raw materials to speak of, which are now far worse off than ever before.
45.	That is, surely, the primary lesson brought home to all of us at the sixth special session of the General Assembly, convened earlier this year on the inspired initiative of your country, Mr. President: the complexity of the problem. The Declaration on the Establishment of a New International Economic Order [resolution 3201 (5-K/J] stresses in its paragraph 3 "reality of interdependence" and the fact that "the prosperity of the international community as a whole depends upon the prosperity of its constituent parts". And the complexity of the interests which must be reconciled is reflected in the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VI)].
46.	In my delegation's view, the solution to the imbalance of wealth in the world must include three essential elements: first, there must be an assurance of a continued long-term improvement in the relative prices of raw materials from developing countries vis-a-vis the prices of industrial manufactures.
47.	Secondly, there must be an assurance to those countries which, because of their lack of natural resources, may be expected to lose rather than to gain from such a continued price adjustment of long- term and continuing aid of a kind, and on a scale, that will enable them to share fully in the continuing redistribution of world wealth, and, over a period of time, to secure self-sustaining economic growth.
48.	My own country has not in the past played as full a part as it should have done in the provision of development aid to countries much less well off than itself. We have, however, quadrupled our development aid program in the past 18 months and have committed ourselves to a continued expansion of the real volume of this aid designed at least to-treble it again within the next four or five years.
49.	But, thirdly, there must be, as between the developed world and the developing countries, whether endowed with raw materials or not, a transfer of technology to bridge that most fundamental gap which, as I said a few moments ago, remains a formidable force perpetuating the division of the world into the "haves" and "have nots" even after the end of the colonial era. The forthcoming Euro-Arab dialog, in which my country as a member of the European Economic Community will be participating, will, I hope, among other things, lead to a beginning of such a transfer of technology in favor of one group of developing countries and could perhaps, if successful as we hope it will be provide a model for similar arrangements between other groups of countries.
50.	But pending the development of a long-term plan comprising inter alia these elements, we must ensure as a preliminary step that there is no recurrence of the disastrous cycle of gross fluctuations in the prices of raw materials which has in the past inflicted such misery on poor countries dependent on raw materials for their livelihood and disrupted the markets of the industrialized countries, whose stability is important to the world as a whole.
51.	In other words, the benefits gained by many poor countries as a result of the rise in the prices of raw materials in the past couple of years must by some means be substantially guaranteed pending the development of arrangements that will assure to them a continued, steady future growth of real income from these sources. The European Community, in its negotiations with the associated African, Caribbean and Pacific countries in Jamaica two months ago, undertook some first tentative steps in this direction which will, however, need to be reinforced and to be extended much more widely if the trading gains secured by the raw-material-producing countries in the last couple of years are to be maintained.
52.	Next, as part of the immediate program demanded by the urgent needs of the present situation, there must be an adequate emergency fund to help those developing countries which, because of their lack of raw materials, have merely had their poverty made even more absolute by these recent price movements and have, in some instances, been threatened with actual starvation, as we have just heard in moving terms from the Prime Minister of Bangladesh. The efforts to get an emergency fund of this kind off the ground have been frustratingly slow, and have hitherto evoked a somewhat uneven response from those whose means impose on them a severe responsibility in this matter. A number of countries, including those of the, European Economic Community and a number of the oil-producing countries, have tried in their different ways to give a lead in this matter, but this lead has yet to be followed on a scale large enough to offer an assurance that the action to be taken in respect of this aspect of the problem will be in any degree commensurate with the urgent need.
53.	Finally, and equally urgently, effective international action is required to prevent the impact of the recent sudden deterioration in the terms of trade of the industrialized countries from precipitating a world recession. Almost a year has now passed since the increase in oil prices, and well over a year since some prices of raw materials started to move sharply upwards, but there still seems to be a dangerous hiatus in the redirecting of surplus funds not being spent on current consumption or investment by those who have received them; these funds are not yet working their way back into the system on a scale sufficient to maintain world economic activity. Moreover, as between the countries within the industrialized group of nations, no adequate progress has yet been made with smoothing out the uneven distribution of the impact of these events on somewhat differently placed national economies, nor has there been on the part of most of these countries sufficient progress in tackling the inflationary impact of the sharp price increases they face, which now threaten to precipitate a dangerously sharp second-stage wage cost inflation within many of these States.
54.	What I have just said concerning the need to replace a false equilibrium in the economic sphere finds its application also, I believe, in the political sphere. There was a time when the world political balance seemed to be a function almost exclusively of the relationship between two super-Powers. We see today clearly that this is no longer the case; quite apart from the new situation created by the return of China to its rightful role as an active world Power, by the emergence of Japan as one of the world's major industrial Powers, and by the coming together of nine of the countries of Western Europe in a new European community, there has been the emergence of the group of non-aligned countries. Moreover, the relationship between the two super-Powers has settled into a more stable pattern and the confrontation that existed between them has, to a degree, been replaced as a source of world tension by local conflicts in various parts of the world, some of which carry in themselves, however as others have already pointed out in this debate the seeds of a threat to world peace.
55.	At the same time, the former simple balance of terror between the nuclear capabilities of the two super-Powers has been replaced by a new, increasingly dispersed, and therefore perhaps increasingly threatening, proliferation of nuclear weapons and of the means to create them. The dangers posed by these developments, and the 'need for effective action to deal with them, were rightly stressed here last Monday by the Secretary of State of the United States, Mr. Kissinger [2238th meeting]. As a country which a decade ago played a constructive part in the initiation of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], Ireland is particularly concerned at the recent evidence of a breakdown in the safeguards then introduced and will join in any effort to restore tight control over the spread of nuclear weapons.
56.	These new problems cannot be met by old, simplistic solutions; they require a far more sophisticated approach, one that will involve many nations in the exercise of statesmanship and self-restraint. What frankly is frightening is that here in the political sphere as in the economic sphere the achievement of a new and more equitable world equilibrium, one that would be acceptable to the world's peoples as well as to their Governments, seems to be beyond the competence of our existing international institutions, as we work them today. The kind of international order needed to cope successfully with these problems demands an institutional structure far better organized and far better disciplined than that which we now have.
57.	This poses great problems for the world's nations: for the super-Powers, which will find it difficult to accept any constraint on the freedom of action which their potential for destruction has hitherto given them; for the former colonial Powers, which cannot find it easy to adapt to the loss of their ancient privileges; but also for the new States, those like my own, with half a century of independence behind them as well as those which have secured their sovereign freedom only within the past decade or two. For all of us newer States the acceptance of constraints on our individual freedom of action in the interest of stability, and even of the survival of the world, must be somewhat irksome coming within decades, or even only within years, after we have achieved our long-sought independence.
58.	No country can, however, escape from the constraints imposed by the situation that faces the world today. In southern Africa, in the Middle East, in Cyprus and in Northern Ireland, to name but four parts of the world, there are dangerous situations, each of which owes its potentially or actually explosive Character to the world's too ready acceptance of past festering injustices a failing to which the Foreign Secretary of the United Kingdom, Mr. Callaghan, referred in the course of his address yesterday [2240th meeting] and to the failure of one or other party to these disputes to face up to the inherent instability of a situation that momentarily may have seemed to favor their interests.
59.	In Cyprus an inherently unstable situation was made even more dangerous by the emergence in Greece of a military dictatorship which was far too readily tolerated, and even aided, by some members of the world community. When that regime eventually succumbed to adventurism in Cyprus, the uneasy balance in that island foundered, bringing misery and death to the Cypriot community, Greek and Turk alike.
60.	The disproportionate response by Turkey to the events precipitated by the coup in Cyprus has brought in its train tragic hardship and dislocation to the Cypriot population and a threat to the sovereignty and independence of Cyprus as a State. We trust that negotiations will permit the speedy and safe return to their homes of all those, from both communities, who have been uprooted, as well as the full restoration to Cyprus of its right to sovereignty and independence.
61.	The course of events in Cyprus has not made the task entrusted to the United Nations Peacekeeping Force in Cyprus any easier, and we share the sorrow of those countries whose soldiers have died under the flag of the United Nations in the cause of peace in the island. We also wish to pay homage to the devoted and unflagging personal efforts of the Secretary-General, Mr. Waldheim, to bring communal leaders of Cyprus together in a dialog of peace.
62.	It is our earnest hope that from the tragic drama of Cyprus in recent months, the participants and the rest of the world too may learn that attempts to resolve conflicts of communal rights by forceful means not only can bring greater hardship to the communities in whose name the actions were taken, but can also damage the international machinery available under the Charter for the solution of such problems and can undermine the principle that lies at the heart of the Charter itself the sovereign equality of States.
63.	In the Middle East, the unwillingness for so long of Arab States to recognize the right of Israel to exist and the reluctance in turn by Israel to recognize and work towards a resolution of the problem of the Palestinians have together contributed to instability, and thus to repeated armed conflict.
64.	In southern Africa the same danger of confrontation persists. Happily, as I noted earlier, the emergence of a democratic Government in. Portugal is helping to resolve this problem peacefully in several of the Territories involved; but these developments serve only to stress the urgency of a movement towards a solution in the rest of southern Africa, which has been suffering from the intransigence of its white minority regimes and from their shortsighted determination to perpetuate injustice in defense of a perverted concept of "civilization".
65.	Within the past couple of days there have been reports from South Africa that the Government of that country may be about to announce a significant change in its policy with respect to Namibia. My delegation hopes that those reports are well founded, not merely for the sake of the Namibian people, whose welfare in the future is the special responsibility of this Organization, but also in the hope that such a development might mark a first step by the Government of South Africa away from its past policies which have cut it off from the rest of the world.
66.	We in Ireland have also suffered in our turn from a failure on the part of those who had the authority to do so to tackle in good time the problem of injustice to the important nationalist minority in Northern Ireland. The explosive situation which inevitably developed from this failure burst into open conflict in 1969. This conflict increased fears on all sides, and even though many of the long-standing injustices were gradually rectified, self-righteous and ruthless men the members of the illegal Irish Republican Army were able to exploit the situation by claiming to act as defenders of a threatened minority. Their ruthlessness in the years that followed provoked from paramilitary groups amongst the majority indiscriminate retaliation against innocent members of the minority and the consequent cycle of violence has been compounded by cases of lack of judgment or lack of discipline on the part of security forces trying to cope with the situation. In an atmosphere where all live in fear of violence from any one of several sources, reason cannot easily prevail nor moderate policies gain the widespread support they need to bring a term to the crisis racking the Northern Ireland community.
67.	The aim of my Government is, by initiating constructive policies and by rejecting the pursuit of mere self-interest, to work towards the calming of passions and the achievement of peace with justice in Northern Ireland. Accordingly, since the last session of the General Assembly we have made it clear that we abjure irredentism, that we accept that the factual position of Northern Ireland within the United Kingdom can be altered only with the consent of a majority of the people of Northern Ireland.
68.	Unhappily, even that clear statement, which we offered to incorporate in a solemn agreement to be registered at the United Nations, has failed to persuade the majority section of the community in Northern Ireland to accept the terms of a widely acclaimed agreement reached last December at Sunningdale in England between the Governments of Ireland and the United Kingdom and the parties to a power-sharing Government in Northern Ireland, which at that time commanded a majority in the then recently elected Northern Ireland Assembly. That agreement provided for participation by both sections of the people of Northern Ireland in the government of the area an arrangement which actually operated successfully for a period of five months  and for an institutional structure between North and South that would have given expression to the close economic, social and cultural links that bind together the two parts of Ireland.
69.	It is tragic that this solution to the problem, despite its initial good reception and despite the support given to it by the United Kingdom Government and opposition parties and by the Government and opposition in my own country, failed as a result of a recrudescence of intransigence amongst the majority section of the Northern Ireland community. But we have not abandoned our efforts to secure a solution along these lines and to achieve acceptance for it amongst both sections of the community in Northern Ireland on a scale that will ensure its success. We have not been deflected from our efforts at conciliation by the rejection of the agreement reached at Sunningdale nine months ago. We remain convinced that the principal elements of that agreement are essential to any enduring solution. And, in accordance with the principles of the Charter of the United Nations, we shall continue to pursue the path of conciliation in the cause of peace.
70.	I know that in our efforts to resolve this problem within the island of Ireland, and in co-operation with the United Kingdom Government, we have the support of the world community.
71.	I should like to end by referring to the question of human rights, including safeguards against torture, a problem which increasingly is attracting the concern of world public opinion. My country takes the view that human rights transcend all questions of national sovereignty. We formally reject the view that any country has the right to infringe on basic human rights, let alone use torture within its territory, or to be free from inquiry, from inspection, or from condemnatory action by the international community in respect of such breaches of the rights of man.
72.	We ourselves accept the jurisdiction of the European Commission and Court of Human Rights in respect of such matters and have fully accepted the obligation to justify our domestic actions before these tribunals. To the extent that the United Nations code of human rights is less effective than that of the Council of Europe, we would wish that it be strengthened and rendered less open to evasion, and more capable of protecting individuals every, where from arbitrary acts by Governments.
